@asef2:20-cv-0 1-CRE Document 6-4 Filed 07/31/20 Page 1of2
Exie'bs
x 1 pt
2020/5/19 Mail - Tseng, Yili - Outlook
makes the major part of CPSC 327. Students still need to read instructions and practice. Students can get
help from me through e-mails as usual. Actually | already exchanged several e-mails to help students out

last night.

The student is expecting ZOOM session. ZOOM is real-time teleconferencing application. That means all
students need to participate the session at the same time. How can he force the whole class to do
something just because of his impractical expectation? Let a lone it is against the practice of online
courses. The student mentioned two other courses are taking the similar approach. Apparently | am not
the only professor taking this proper approach for distance learning. He is just showing his frustration
while singling me out. Obviously, the idea comes from the baseless complaint filed the students last
semester. | did not cause the pandemic. The order to convert face-to face courses to online courses was
issued by the Chancellor and the Governor. The approach adopted by me conforms to the guidelines
provided by SRU’s distance education certification program. It is time to educate students to adapt to
and be responsible for their own situation. They need to learn to adapt to any kind of environment and
change. Don’t always blame their frustration or failure to professors or somebody else. They are not
going to learn or cope with the community if they maintain that kind of attitudes.

Yili Tseng, Ph.D.

Assistant Professor

ATS 248

Department of Computer Science
Slippery Rock University

Slippery Rock, PA 16057
724-738-2429

E-mail: yili.tseng@sru.edu

 

From: Zieg, Michael J. <michael.zieg@sru.edu>
Sent: Tuesday, March 31, 2020 4:11 PM

To: Tseng, Yili <yili.tseng@sru.edu>

Cc: Thangiah, Sam <sam.thangiah@sru.edu>
Subject: Student Concern

Dear Dr. Tseng,

A student in your class has contacted President Behre with a concern about your CPSC 327 class. The entire
message was:

“Good morning Dr. Behre. | am writing in concern of the administration and security class Dr. Tseng teaches each
Monday Wednesday Friday. | understand we are in crazy times and online teaching is a necessity. However the
students were advised yesterday that all the power points are online for the remainder of the semester and there
will be quizzes. Wednesday classes will not be held. From the sounds of it and ! may be wrong, the students are to
read the PowerPoint take the quizzes and there is no actual teaching involved. | have heard this before the
pandemic, so I am going to listen In on the next class to make sure | am correct. Students should not have to learn
from a PowerPoint or simply watch him read it. Similarly, two other courses on Tuesday did not have a zoom
class. Instead, assignments to do on their own and quizzes to take. Will there be no formal teaching required by
these teachers? | feel like the quality of the teaching presented is seriously declining with no recourse. Thank you
for listening to my concern and stay safe.”

To be clear, is this student correct that there will be no teaching involved in the class beyond the posting of

powerpoints? Given the issues from last semester, this student’s message is concerning to me. If you were

planning on incorporating other instructional techniques, please be sure that the students understand how you
https://outlook.office.com/mail/search/id/AAQkADhmNDRhZTI3LTYxNjgtNGVkZSO4ZDNILT gzN2RjZThjZTU4MgAQAKxWBNhI%2FVxEpdOelEdzlg... 4/5
Case 2:20-cv-01121-CRE Document 6-4 Filed 07/31/20 Page 2 of 2

2020/5/19 Mail - Tseng, Yili - Outlook

will be teaching the course beyond the posting of powerpoints and quizzes. | understand that not everyone will
choose to use Zoom for lecturing, and | do not presume to tell you how best to teach the material in your course.
However, it is your professional responsibility to teach this course in the format designated (now online) and to
provide your students with a high-quality educational experience. Because many of the students will not have
previously taken online classes, they may require more explanation of exactly how you will be conducting your
class, and so clearly communicating methodologies and expectations is key.

Please respond at your earliest convenience with your response to these concerns.
Thank you,
Michael

Dr. Michael Zieg
Interim Dean, College of Health, Engineering and Science

https://outlook.office.com/mail/search/id/AAQkADhmNDRhZTI3LTYxNjgtNGVkZSO04ZDNiLTgzN2RjZThjZTU4MgAQAKxWBNhI%2FVxEpdOelEdzlg... 5/5
